Exhibit 10.56

SATELLITE DELIVERY AGREEMENT

THIS SATELLITE DELIVERY AGREEMENT by and between Mobile Satellite Ventures
(Canada) Inc. (“MSV Canada”) and Mobile Satellite Ventures LP (“MSV LP), is made
effective as of February 22, 2007 (the “Effective Date”).

WHEREAS MSV Canada has been authorized by Industry Canada (the “Industry Canada
Authorization”) to construct, launch and operate a next generation mobile
satellite (the “MSV-2Satellite”) to replace the existing MSAT-1 satellite;

AND WHEREAS the Industry Canada Authorization establishes certain milestones
relating to construction, launch and operation of the MSV-2 Satellite;

AND WHEREAS MSV Canada desires to retain the assistance of MSV LP to procure an
L-band satellite on MSV Canada’s behalf which shall become the MSV-2 Satellite
and to oversee the construction, launch, insurance and commissioning of this
satellite at the sole and exclusive direction of MSV Canada;

AND WHEREAS, pursuant to an agreement dated January 9, 2006 between MSV LP and
Boeing Satellite Systems, Inc., MSV LP has agreed to procure three
(3) space-based satellite network, including the MSV-2 Satellite for the benefit
of MSV Canada;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, MSV Canada and MSV LP hereby covenant and agree
as follows:

1. DEFINITIONS

Unless the context otherwise specifies or requires, the following terms shall
have the following meanings respectively:

“Affiliate” means, with respect to a party, any person or entity (1) more than
50% of the capital securities of which on an as-converted basis are owned by, or
(2) directly or indirectly controlling, controlled by, or under common control
with, such party at the time when the determination of affiliation is being
made. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to a person or entity, shall mean the possession,
directly or indirectly, of the power to (a) direct or cause the direction of
management policies of such person or entity, whether through the ownership of
voting securities or by contract or otherwise, or (b) select a majority of the
Board of Directors of such person or entity.

“Agreement” shall mean this Satellite Delivery Agreement between MSV Canada and
MSV LP.

“Capacity Lease Agreement” means the Capacity Lease Agreement dated November 26,
2001 between MSV LP and MSV Canada as amended from time to time.

 



--------------------------------------------------------------------------------

“EAR” means the United States Export Administration Act and Export
Administration Regulations, as amended.

“Governmental Entity” means any (1) multinational, federal, provincial, state,
municipal, local or other government, governmental or public department, central
bank, court, commission, board, bureau, agency or instrumentality, domestic or
foreign, (2) subdivision, agent, commission, board, or authority of any of the
foregoing, (3) quasi-governmental or private body validly exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing, or (4) the International Telecommunication Union, in each case in
the proper exercise of its governmental authority

“Industry Canada” means the Canadian federal Department of Industry or any
successor agency thereto.

“Industry Canada Authorization” means the Approval in Principle issued by
Industry Canada to MSV Canada dated April 5, 2005 which authorizes MSV Canada to
construct, launch and operate the MSV-2 Satellite and to use certain L band
spectrum and feeder link spectrum as assigned to MSV Canada and as may be
amended from time to time.

“Insurance” shall have the meaning specified in Section 6 hereof.

“Insurance Vendor” means the insurer that is selected in accordance with and
subject to the terms and conditions of this Agreement.

“ITAR” means the United States Arms Export Control Act and the United States
International Traffic in Arms Regulations, as amended.

“Intentional Ignition” means, with respect to the MSV-2 Satellite, the
definition that is set forth in the Satellite Construction Contract, as the same
may be modified in accordance therewith.

“Launch” means Intentional Ignition followed by lift-off. This definition shall
be modified to incorporate the definition of “Launch” from the Launch Services
Agreement applicable to the Launch of the MSV-2 Satellite.

“Launch Agency” means the Satellite Vendor or a provider of Launch Services
responsible for conducting the Launch Services for the MSV-2 Satellite.

“Launch Option” means MSV LP’s option to procure Launch Services from the
Satellite Vendor in accordance with the Satellite Construction Contract.

“Launch Services” means those services, including the provision of a Launch
Vehicle, to be provided by the Launch Agency for the Launch of a Satellite
pursuant to the Launch Services Agreement.

 



--------------------------------------------------------------------------------

“Launch Services Agreement” means the contract between MSV LP (or Satellite
Vendor, if MSV LP elects the Launch Option) and the Launch Agency that provides
for Launch Services for the MSV-2 Satellite, as such contract may be amended
from time to time in accordance with its terms.

“Launch Vehicle” means the launch vehicle used to provide Launch Services for
the MSV-2 Satellite.

“MSV-2 Deliverables” means any “Deliverable Item,” as defined in the Satellite
Construction Contract, other than the MSV-2 Satellite, to be delivered to MSV LP
by the Satellite Vendor as set forth in the Satellite Construction Contract
relating to or required for the testing, operating, and/or maintenance of the
MSV-2 Satellite, but excluding any other Satellite that may be purchased by MSV
LP under the Satellite Construction Contract or any other Deliverable Item
thereunder to the extent used in connection with any other such Satellite.

“MSV-2 Satellite” means one (1) of the three (3) Satellites (as such term is
defined in the Satellite Construction Contract) to be manufactured under the
Satellite Construction Contract (the selection of which shall be upon the mutual
agreement of MSV LP and MSV Canada), which shall be transferred to MSV Canada
and shall become the MSV-2 Satellite pursuant to the terms hereof and operated
by MSV Canada pursuant to the Industry Canada Authorization.

“MSV Canada” shall mean Mobile Satellite Ventures (Canada) Inc., a corporation
incorporated under the laws of the Province of Ontario.

“MSV LP” shall mean Mobile Satellite Ventures LP, a Delaware limited
partnership.

“Orbital Location” shall mean the geostationary satellite orbital position
located at 107.3 degrees West Longitude.

“Performance Specifications” means the Performance Specifications as defined in
the Satellite Construction Contract.

“Post-Launch Services” shall have the meaning ascribed thereto in Section 7
hereof.

“Program Management” means the assistance to be provided by MSV LP under this
Agreement, using both internal and external resources (such as consultants from
Telesat Canada), to manage the procurement, construction, launch, insurance, “In
Orbit Testing,” as defined in the Satellite Construction Contract,
commissioning, and oversight of the Satellite Vendor’s other post-launch support
obligations for the MSV-2 Satellite and the MSV-2 Deliverables as specified in
the Satellite Construction Contract.

“Purchase Price” shall have the meaning ascribed thereto in Section 7 hereof.

“Satellite” or “Satellites” means one or more of the satellites to be
constructed under the Satellite Construction Contract.

 



--------------------------------------------------------------------------------

“Satellite Construction Contract” shall mean the agreement dated January 9, 2006
between MSV LP and Boeing Satellite Systems, Inc. for the construction of, among
others, the MSV-2 Satellite.

“Satellite Delivery Services” shall have the meaning specified in Section 3.2
hereof.

“Satellite Vendor” means Boeing Satellite, the satellite manufacturer selected
by MSV LP and who has entered into the Satellite Construction Contract with MSV
LP for the construction of the Satellites.

“Total Loss” means with respect to the MSV-2 Satellite after Intentional
Ignition: (i) the complete loss, destruction or operational failure of such
Satellite, or (ii) a total or constructive total loss as defined in the
Insurance policy for such Satellite.

2. SATELLITE DELIVERY AND TRANSFER OF TITLE

2.1 Satellite Delivery. MSV LP shall use commercially reasonable efforts to
deliver, or cause to be delivered the MSV-2 Satellite to MSV Canada at the
Orbital Location, in accordance with and subject to the terms and conditions of
this Agreement.

2.2 Transfer of Title. Subject to the receipt of all necessary governmental
approvals, title to the MSV-2 Satellite shall be transferred from MSV LP to MSV
Canada at the point in time that title to the MSV-2 Satellite is transferred
from the Satellite Vendor to MSV LP in accordance with Section 11.1 of the
Satellite Construction Contract, subject to the provisions stated therein in the
event of a “Terminated Ignition.” Title to the MSV-2 Satellite shall be
transferred from MSV LP to MSV Canada free and clear of all security interests,
liens, encumbrances and similar interests, except liens on the Satellite that
may exist (i) in connection with any financing with respect to which MSV Canada
is a party, a guarantor or otherwise agrees to such security interests, liens,
encumbrances or similar interests, including, without limitation those arising
with respect to the 14% Senior Secured Discount due 2013 (the “High Yield
Liens”), (ii) in connection with any financing relating to the Launch Services
Agreement to which MSV Canada is a party or otherwise agrees, and (iii) in
connection with any required transfer of title to the Satellite to insured
interests for salvage in the event of a Total Loss of the Satellite (the liens
set forth in clauses (i) through (iii) above, as well as the “Orbital
Performance Incentives” being hereinafter referred to as “Permitted Liens”).
Without limiting the generality of the foregoing, MSV LP shall ensure that all
of its then-current obligations to the Satellite Vendor have been performed as
of such date in order to ensure that any security interests, liens, encumbrances
or similar interests granted by MSV LP in the MSV-2 Satellite to the Satellite
Vendor have been terminated, released and discharged.

2.3 MSV-2 Deliverables. Subject to the receipt of all necessary governmental
approvals, MSV LP shall deliver to MSV Canada the MSV-2 Deliverables, at such
location(s) as the parties shall mutually agree, upon the later of the time of
the transfer of title to the MSV-2 Satellite to MSV Canada or the time that such
MSV-2 Deliverables are delivered to MSV LP by the Satellite Vendor, provided
however, that, subject to the receipt of all necessary governmental approvals,
MSV LP shall deliver or cause the Satellite Vendor to deliver to MSV Canada
before such time and as soon as is practicable, but in no event sooner than
required under the Satellite

 



--------------------------------------------------------------------------------

Construction Contract, any MSV-2 Deliverables that MSV Canada or its contractors
(including its satellite operator) or agents reasonably require to prepare for
the launch, testing and operation of the MSV-2 Satellite. Subject to the receipt
of all necessary governmental approvals, title to any MSV-2 Deliverables (other
than the MSV-2 Satellite), shall be transferred by MSV LP to MSV Canada at the
later of (i) the time of the transfer of title to the MSV-2 Satellite to MSV
Canada or (ii) the time that title to such MSV-2 Deliverables is transferred to
MSV LP by the Satellite Vendor. Title to the MSV-2 Deliverables (other than the
MSV-2 Satellite) shall be transferred from MSV LP to MSV Canada free and clear
of all security interests, liens, encumbrances and similar interests, except for
Permitted Liens. Title to all MSV-2 Deliverables which are software shall remain
with the Satellite Vendor and rights of use are licensed to MSV LP. As to such
Satellite-Vendor licensed MSV-2 Deliverables, subject to the receipt of all
necessary governmental approvals, MSV LP shall sublicense said MSV-2
Deliverables to MSV Canada for the exclusive purpose of testing, operating,
and/or maintaining the MSV-2 Satellite or a MSV-2 Deliverable, subject to all of
the restrictions on such use as are set forth in the Satellite Construction
Contract and provided that the Satellite Construction Contract has been amended
consistent with the modifications specified in Article 14.

2.4 Amendments to Satellite Construction Contract. MSV LP shall not amend or
terminate the Satellite Construction Contract in any respect as relates to the
MSV-2 Satellite or any MSV-2 Deliverable in a manner different than amendments
relating to the other satellites to be delivered thereunder, or otherwise in a
manner inconsistent with the Industry Canada Authorization.

3. SATELLITE DELIVERY SERVICES

3.1 Scope. Before and after title in the MSV-2 Satellite is transferred to MSV
Canada in accordance with the terms of this Agreement, MSV LP shall, in
accordance with and subject to the terms and conditions of this Agreement and in
accordance with reasonable industry standards of care:

(a) perform its obligations (including without limitation, all payment
obligations) under the Satellite Construction Contract with respect to the MSV-2
Satellite and the MSV-2 Deliverables; and

(b) provide the Program Management of all aspects of the Satellite Construction
Contract, including with respect to the MSV-2 Satellite and the MSV-2
Deliverables, which obligations shall include the use of commercially reasonable
efforts to enforce the Satellite Vendor’s obligations under the Satellite
Construction Contract.

3.2 Definition of Satellite Delivery Services. MSV LP’s obligations under this
Agreement, including the obligations with respect to the Satellite Construction
Contract, the Launch Services Agreement, the Insurance and the Program
Management are referred to collectively herein as the “Satellite Delivery
Services”.

 



--------------------------------------------------------------------------------

3.3 Performance of Satellite Delivery Services. The Satellite Delivery Services
will be provided in accordance with reasonable industry standards of care, at
commercially reasonable rates as described in section 7.1 below, and subject to
the terms and conditions set forth in this Agreement

3.4 Compliance with Industry Canada Authorization. MSV LP shall provide the
Satellite Delivery Services to MSV Canada in such a manner as to assist MSV
Canada in complying with the Industry Canada Authorization and shall use
commercially reasonable efforts to cause its suppliers to achieve the milestone
due dates set out in the Industry Canada Authorization and set forth below:

 

   

Milestone

  

Date

1   Submission of final design specifications of the MSV-2 Satellite to Industry
Canada for approval.    December 15, 2006 2   Signature of contracts for the
construction and launch of the MSV-2 Satellite    March 15, 2007 3   Placement
of the satellite into its assigned orbital position    March 31, 2011

MSV LP shall also provide all necessary support, assistance and documentation
required by MSV Canada (as is legally permitted and as is required by MSV
Canada) to satisfy any Industry Canada reporting obligations.

4. SATELLITE CONSTRUCTION CONTRACT

4.1 Copies of Agreements. MSV LP shall provide an executed copy of the Satellite
Construction Contract (including all exhibits) to MSV Canada. For the purposes
of satisfying the Satellite Vendor’s requirements, the Satellite Construction
Contract shall be considered to be proprietary information of MSV LP and
governed by Section 10 hereof. MSV LP shall, for those portions of the Satellite
Construction Contract that relate to the MSV-2 Satellite, and the MSV-2
Deliverables, use commercially reasonable efforts to obtain the prior consent of
the Satellite Vendor for any disclosures relating thereto that MSV Canada may
need to make, including but not limited to disclosures to Industry Canada,
insurers and Launch Vehicle Providers.

4.2 Significant Decisions. MSV LP agrees to keep MSV Canada promptly apprised of
all material discussions between MSV LP and Satellite Vendor regarding
significant decisions related to the Satellite Construction Contract as related
to the MSV-2 Satellite and the MSV-2 Deliverables, and in particular any
discussions regarding the Performance Specifications of the MSV-2 Satellite or
waivers, deviations or other modifications to the Performance Specifications.
MSV Canada also agrees to keep MSV LP promptly apprised of all material
discussions between

 



--------------------------------------------------------------------------------

MSV Canada and Industry Canada that would have a material impact on the
Satellite Delivery Services to be provided by MSV LP under this Agreement. MSV
LP shall collaborate with and include MSV Canada in all significant decisions
related to the Satellite Construction Contract affecting the MSV-2 Satellite and
the MSV-2 Deliverables, including without limitation, “Acceptance” (as defined
in the Satellite Construction Contract) of the MSV-2 Satellite and the MSV-2
Deliverables, and shall obtain the prior written approval of MSV Canada prior to
entering into any waivers, deviations or other modifications to the Performance
Specifications which would result in a breach by MSV Canada of the Industry
Canada Authorization for the MSV-2 Satellite or other modifications to the MSV-2
Satellite; provided that MSV Canada shall make its relevant employees and
consultants available at all relevant times and locations and make decisions
required to be made as to any requested waiver or deviation within the time
required under the Satellite Construction Contract. Notwithstanding the
requirement for written approval, if MSV Canada does not object to such waiver,
deviation or other modification within two (2) “Business Days” (as defined in
the Satellite Construction Contract after receipt of MSV LP’s request for
approval (or lesser period if required to meet the response time under the
Satellite Construction Contract, as noted in MSV LP’s request for approval),
such approval shall be deemed given.

4.3 Participation and Access. Subject to Satellite Vendor’s standard security
and export procedures and requirements, employees and consultants of MSV Canada
(who are not direct competitors of the Satellite Vendor) shall be entitled to
the full extent of the inspection and access rights granted under the Satellite
Construction Contract as related to the MSV-2 Satellite and the MSV-2
Deliverables. Further, MSV Canada shall be entitled to participate in and be
present at: (a) reviews of each of Satellite Vendor’s milestone events leading
up to launch of the MSV-2 Satellite; (b) Satellite Vendor’s “Final Integration
and Test,” “Satellite Pre-shipment Review”, “Spacecraft Launch Readiness
Review”, and “Launch and In-Orbit Testing Sessions” (or similar events if
described differently in the Satellite Construction Contract); (c) informal
Project Manager meetings and informal project level technical review meetings;
and (d) “Training” as it relates to the MSV-2 Satellite and the MSV-2
Deliverables. Participation as contemplated herein shall include, but not be
limited to: (i) attendance by MSV Canada representatives at such events and
meetings, (ii) consultation by and with MSV Canada on engineering decisions that
affect the MSV-2 Satellite’s performance (including the ability to meet the
applicable Performance Specifications); and (iii) the review of relevant reports
and test results. When available to MSV LP and upon completion of any necessary
export review and procedures, if applicable, MSV LP shall distribute all design
review documents, if and to the extent authorized for export, to MSV Canada.
With reasonable prior notice, MSV Canada and its representatives, in the
presence of MSV LP and Satellite Vendor, shall have the right to view program
hardware in progress in accordance with Satellite Vendor’s access policies and
procedures. Subject to any confidentiality restrictions set forth in the
Satellite Construction Contract, MSV Canada and its representatives shall have
access, while accompanied by the Satellite Vendor and MSV LP to all work,
including without limitation, technical data and information, test data,
drawings, documentation, tooling, and manufacturing processes, testing and
hardware in progress, being performed at Satellite Vendor’s facilities pursuant
to the Satellite Construction Contract at all times during the period of
Satellite Construction Contract performance, provided that such access does not
unreasonably interfere with such work or any other work. MSV Canada and its
representatives shall have access, while accompanied by MSV LP to work being
performed pursuant to the Satellite Construction Contract in Satellite Vendor’s

 



--------------------------------------------------------------------------------

subcontractors’ facilities to the extent Satellite Vendor obtains such access,
subject to the right of Satellite Vendor and MSV LP to accompany MSV Canada and
its representatives on any such visit and subject further to the execution by
MSV Canada and its representatives of non-disclosure or similar agreements as
may be required by said subcontractors. MSV LP shall use all reasonable
commercial efforts to obtain access for MSV Canada and its representatives,
while accompanied by MSV LP, to the work being performed pursuant to the
Satellite Construction Contract in Satellite Vendor’s subcontractors’
facilities. The parties acknowledge that there may be circumstances in which MSV
Canada (due to ITAR-related or other governmental restrictions), cannot be
provided with access, in which case MSV LP agrees to fully inform MSV Canada of
such circumstances and use reasonable and diligent efforts to obtain all
necessary governmental or other consents as shall permit such access. MSV LP
shall not unreasonably withhold its agreement to requests by MSV Canada for
access and inspection visits.

4.4 Post Launch Operations. After title to the MSV-2 Satellite and the MSV-2
Deliverables have been transferred from MSV LP to MSV Canada, MSV LP shall in
use commercially reasonable efforts to arrange for and facilitate the reasonable
requirements of MSV Canada, its agents and particularly the operator of the
MSV-2 Satellite, to speak directly with the Satellite Vendor with respect to
day-to-day operations, satellite anomalies and other matters involving the MSV-2
Satellite, provided that MSV Canada shall keep MSV LP apprised of any matters
discussed with the Satellite Vendor and shall have no authority to waive or
modify any right or obligation of MSV LP under the Satellite Construction
Contract or to direct the Satellite Vendor to take or fail to take any action
required thereunder. MSV Canada shall also keep MSV LP fully informed of any
anomalies that occur with respect to the operation of the MSV-2 Satellite,
without limitation, to the full extent that such information may be required to
be submitted by MSV LP to the insurer(s) of the MSV-2 Satellite.

4.5 Satellite Vendor. Certain provisions of this Section 4 are subject, to the
extent required, to the consent of the Satellite Vendor, which consent MSV LP
shall use commercially reasonable efforts to obtain. MSV Canada agrees to use
commercially reasonable efforts to comply with all provisions of the Satellite
Construction Contract that pertain to the rights specified in this Section 4 to
the extent MSV Canada is made aware of them.

5. LAUNCH SERVICES AGREEMENT

5.1 Execution. MSV LP shall identify and execute a Launch Services Agreement
with a Launch Vendor for the MSV-2 Satellite at a commercially appropriate time,
taking into account such factors as the progress of the MSV-2 Satellite
construction, availability of launch vehicles, launch vehicle performance, and
then-available pricing and other terms. Prior to executing a Launch Services
Agreement for the MSV-2 Satellite, MSV LP shall collaborate with and include MSV
Canada in all significant decisions related to such Launch Service Agreement.

 



--------------------------------------------------------------------------------

5.2 Participation and Access. MSV LP shall ensure, pursuant to the Launch
Services Agreement, that, subject to compliance with applicable export laws and
regulations, MSV Canada shall be permitted to participate in reviews of each of
Launch Vendor’s milestone events with respect to the launch of the MSV-2
Satellite. MSV Canada and its representatives shall also be entitled to attend
the launch of the MSV-2 Satellite. All expenses associated with the foregoing
shall be borne by MSV Canada. MSV Canada shall comply with the provisions of the
Launch Services Agreement as to all such participation and access.

5.3 Amendment and Termination. Once the Launch Services Agreement is finalized
and fully executed, MSV LP shall not amend or terminate the Launch Services
Agreement as it relates to the MSV-2 Satellite in a manner which would result in
a breach by MSV Canada of the Industry Canada Authorization without the express
written consent of MSV Canada and shall not make any other modifications or
amendments to the Launch Services Agreement without prior notice to MSV Canada.

6. INSURANCE

6.1 If requested to do so by MSV Canada, MSV LP shall assist MSV Canada in
structuring and, arranging the agreements for Launch Insurance of the MSV-2
Satellite and implementing agreements to insure: the Launch (from the moment of
Intentional Ignition), initial in orbit operations; and, as MSV LP may
determine, subsequent periods of in-orbit operation of the MSV-2 Satellite (the
“Insurance”) at a commercially appropriate time, taking into account such
factors as progress of the MSV-2 Satellite construction, then-available pricing
or discount rates available if insured with other satellites under the Satellite
Construct Contract and other relevant factors. In furtherance and without
limitation of the foregoing, MSV LP agrees to keep MSV Canada promptly apprised
of all material third party discussions related to Insurance. MSV LP shall
collaborate with and include MSV Canada in all significant decisions related to
selection of an Insurer and specific Insurance coverages, including without
limitation the placement of Insurance for the MSV LP satellites. MSV LP will
make recommendations to MSV Canada with respect to Insurance of the MSV-2
satellite that are consistent with MSV Canada’s needs, the Industry Canada
Authorization and MSV LP’s obligations under this Agreement.

6.2 Nothing herein restricts MSV Canada from obtaining, at MSV Canada’s own
cost, Launch Insurance or in-orbit Insurance for the MSV-2 Satellite. Where MSV
Canada chooses to obtain its own Insurance, it shall also so notify MSV LP in
writing prior to MSV LP entering into any agreements on MSV Canada’s behalf, and
shall provide MSV LP with written confirmation of such insurance coverage,
naming them as co-insured for any remaining obligations of MSV LP under this
Agreement or the Satellite Construction Contract, once obtained.

 



--------------------------------------------------------------------------------

7. PURCHASE PRICE, PAYMENTS AND POST-LAUNCH SERVICES

7.1 Purchase Price. The Purchase Price for the MSV-2 Satellite shall equal the
sum of the following cost components:

(a) all costs and expenses incurred by MSV LP under the Satellite Construction
Contract for the MSV-2 Satellite, less any liquidated damages or other credits
or refunds received by MSV LP for the MSV-2 Satellite under the Satellite
Construction Contract;

(b) all costs and expenses incurred by MSV LP under any Launch Services
Agreement for the MSV-2 Satellite, less any liquidated damages or other credits
or refunds received by MSV LP for the MSV-2 Satellite under the Satellite
Construction Contract;

(c) all costs and expenses incurred by MSV LP to finance the construction and
launch of the MSV-2 Satellite;

(d) all costs and expenses incurred by MSV LP to arrange for and procure
Insurance for the MSV-2 Satellite;

(e) any other costs and expenses incurred by MSV LP to provide and perform the
Satellite Delivery Services; up to and including the Launch of the MSV-2
Satellite;

(f) all applicable taxes, duties and other fees or charges; and

(g) such other costs as mutually agreed upon by the parties.

The above costs and expenses incurred by MSV LP shall be determined in
accordance with U.S. generally accepted accounting principles applied
consistently in accordance with MSV LP’s past practice, plus a margin which
shall not exceed ten (10) per cent on all such costs and expenses that are not
in respect of taxes, depreciation, insurance or licensing fees payable in
relation to the MSV-2 Satellite, provided however, that in the event either
Party believes that the foregoing results in inequitable pricing that was not
intended, or is otherwise not appropriate, at the request of such Party the
Parties will negotiate in good faith an alternative basis for pricing that
reflects a more appropriate result. MSV Canada may assume responsibility for and
pay directly to the relevant provider any one or more of the costs and expenses
set out in this Section 7.1 and, such amounts paid by MSV Canada, if any, shall
not be included in the Purchase Price.

The amount paid by MSV Canada to MSV LP under this Section 7.1 hereof is
hereinafter referred to as the “Purchase Price”.

 



--------------------------------------------------------------------------------

7.2 Payment of Purchase Price. The Purchase Price for the MSV-2 Satellite shall
be paid and satisfied as follows:

(a) MSV Canada and MSV LP shall enter into a mutually agreed upon Lease
Amendment to the Capacity Lease Agreement pursuant to which MSV Canada shall
lease to MSV LP certain capacity on the MSV-2 Satellite in consideration for the
delivery of the MSV-2 Satellite to MSV Canada pursuant to the terms and
conditions hereof; and/or

(b) In such other manner as may be mutually agreed upon by MSV Canada and MSV
LP.

7.3 Post-Launch Services. To the extent that any Satellite Delivery Services are
provided by MSV LP to MSV Canada after the Launch of the MSV-2 Satellite
(hereinafter referred to as the “Post-Launch Services”), any payments for such
Post-Launch Services shall be based upon all costs and expenses incurred by MSV
LP to provide and perform the Post-Launch Services. All such costs and expenses
incurred by MSV LP to perform the Post-Launch Services shall be determined in
accordance with generally accepted U.S. accounting principles applied
consistently in accordance with MSV LP’s past practice, plus a margin of up to
ten percent (10%) on all such costs and expenses incurred that are not in
respect of taxes, depreciation, insurance or licensing fees paid or payable,
provided however, that in the event either Party believes that the foregoing
results in inequitable pricing that was not intended, or is otherwise not
appropriate, at the request of such Party the Parties will negotiate in good
faith an alternative basis for pricing that reflects a more appropriate result.
Any invoices for Post-Launch Services shall be rendered by MSV LP in accordance
with the provisions of the Rights and Services Agreement by and between MSV
Canada and Mobile Satellite Ventures Corp., the wholly owned Canadian subsidiary
of MSV LP, dated November 26, 2001, and/or as may be mutually agreed upon by MSV
Canada and MSV LP.

7.4 Taxes and Other Charges. All amounts payable pursuant to this Section 7
shall be exclusive of taxes, duties and other fees or charges levied by a
Governmental Entity. MSV Canada will pay directly or reimburse MSV LP for all
such taxes, duties and other fees or charges. Notwithstanding the foregoing, in
no event will MSV Canada be liable for any taxes based upon or measured by MSV
LP’s net income or property (other than the MSV-2 Satellite) or employment taxes
of MSV LP.

8. REPRESENTATIONS, WARRANTIES AND COVENANTS

8.1 MSV Canada’s Representations, Warranties and Covenants. MSV Canada hereby
represents, warrants and covenants to MSV LP as follows:

(a) It is an Ontario corporation duly organized, validly existing and in good
standing under the laws of the Province of Ontario. It is duly licensed or
qualified to do business as a foreign or extraprovincial corporation in all
jurisdictions where the failure to be so qualified would materially adversely
affect its ability to perform its obligations hereunder. It has all requisite
power and authority to own its properties and carry on its business as now
conducted.

 



--------------------------------------------------------------------------------

(b) The execution, delivery and performance (as provided herein) by MSV Canada
of this Agreement has been duly authorized by all requisite corporate action of
MSV Canada (including without limitation any necessary action of its directors
and shareholders) and will not violate any applicable provisions of law or any
order of any court or any agency of government and will not conflict with or
result in a breach under (a) its constating documents, or (b) any material
agreement to which MSV Canada is a party or by which it is bound. This Agreement
is a legal, valid and binding obligation of MSV Canada, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

(c) In connection with MSV Canada’s performance under this Agreement, MSV Canada
shall comply in all material respects with all applicable laws, regulations, or
orders of any Governmental Entity.

8.2 MSV LP’s Representations, Warranties and Covenants. MSV LP hereby
represents, warrants and covenants to MSV Canada as follows:

(a) It is a limited partnership duly organized, validly existing and in good
standing under the laws of Delaware. It is duly licensed or qualified to do
business as a foreign entity in all jurisdictions where the failure to be so
qualified would materially adversely affect its ability to perform its
obligations hereunder. It has all requisite power and authority to own its
properties and carry on its business as now conducted.

(b) The execution, delivery and performance (as provided herein) by MSV LP of
this Agreement has been duly authorized by all requisite partnership action of
MSV LP (including without limitation any necessary action of its limited
partners) and will not violate any applicable provisions of law or any order of
any court or agency of government and will not conflict with or result in a
breach under (a) its organizational documents, or (b) any material agreement to
which MSV LP is a party or by which it is bound. This Agreement is a legal,
valid and binding obligation of MSV LP, enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally.

(c) In connection with MSV LP’s performance under this Agreement, MSV LP shall
comply in all material respects with all applicable laws, regulations, or orders
of any Governmental Entity.

(d) In providing the Satellite Delivery Services for the MSV-2 Satellite, MSV LP
shall apply the same degree of care as MSV LP uses with respect to the Program
Management that it exercises in relation to any other satellites, being
constructed pursuant to the Satellite Construction Contract, but in no event
shall the degree of care be less than a reasonable industry standard of care.



--------------------------------------------------------------------------------

(e) In the construction, Insurance and launch of the MSV-2 Satellite pursuant to
this Agreement, MSV LP agrees to use good faith efforts to obtain the most
favourable pricing and terms and conditions available for such construction,
Insurance and launch, and will use at least the same efforts to obtain the most
favourable pricing and terms and conditions available for such construction,
Insurance and launch as MSV LP obtains with respect to any other satellites
being constructed pursuant to the Satellite Construction Contract, in all cases
consistent with, and balanced by, quality standards and other appropriate
technical and risk considerations.

(f) All decisions to be made and all actions and omissions of MSV LP relating to
the Satellite Construction Contract and the Launch Service Agreement shall be
made (i) in good faith, (ii) with a view to assisting MSV Canada comply with the
Industry Canada Authorization and all applicable laws, regulations and rules,
and (iii) consistent with the practices and standards normally used by MSV LP
with respect to any other satellites that are being constructed pursuant to the
Satellite Construction Contract, but in no event less than reasonable industry
practices and standards. In providing the Satellite Delivery Services, MSV LP
shall comply with all applicable laws, regulations and rules.

9. WARRANTY DISCLAIMER; LIMITATION OF LIABILITY

9.1 Warranty Disclaimer. MSV CANADA ACKNOWLEDGES AND AGREES THAT MSV LP DOES NOT
ITSELF MANUFACTURE, LAUNCH OR OPERATE SATELLITES, BUT INSTEAD RELIES UPON
VENDORS TO DO SO WHOSE LIABILITY FOR FAILURE OF PERFORMANCE IS AND IS
ANTICIPATED TO BE STRICTLY LIMITED BY VIRTUE OF THEIR CONTRACTS WITH MSV LP.
FURTHER, THE NATURE OF THE SATELLITE CONSTRUCTION, LAUNCH, AND OPERATIONS
ACTIVITIES CONTEMPLATED HEREUNDER ARE INHERENTLY SUBJECT TO RISK, AND WITHOUT
LIMITATION NO GUARANTY OF TIMELY OR SUCCESSFUL PERFORMANCE CAN BE OR HAS BEEN
MADE. EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT, NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, HAVE BEEN MADE. NO IMPLIED, OR STATUTORY, REPRESENTATIONS
OR WARRANTIES, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, APPLY TO SATELLITE DELIVERY SERVICES PROVIDED HEREUNDER OR
THE EQUIPMENT AND FACILITIES USED TO PROVIDE SATELLITE DELIVERY SERVICES.

9.2 Limitation of Liability.

(a) As a material condition of entering into this Agreement at the price
specified herein, and in regard to any and all causes arising out of or relating
to this Agreement, including but not limited to claims of negligence, breach of
contract or warranty, failure of a remedy to accomplish its essential purpose or
otherwise, MSV Canada agrees that MSV LP’s entire liability shall not exceed, in
the aggregate, an amount equal to [***Redacted***]. The foregoing liability
limitation shall not apply to claims based on the wilful misconduct by MSV LP.

(b) Each party agrees that in no event shall the other party, Affiliates of such
other party, the Satellite Vendor, or the Launch Vendor be liable to the first
party for any



--------------------------------------------------------------------------------

indirect, incidental, consequential, punitive, special or other similar damages
(whether in contract, tort (including without limitation negligence), strict
liability or under any other theory of liability), including, but not limited
to, loss of actual or anticipated revenues or profits, loss of business,
customers or good will.

9.3 Indemnities in favor of MSV Canada under Satellite Construction Contract.
MSV LP shall work cooperatively with MSV Canada and shall use commercially
reasonable efforts to seek and obtain relief and recovery from the Satellite
Vendor on behalf of MSV Canada pursuant to any indemnities given by the
Satellite Vendor in favor of MSV Canada.

10. CONFIDENTIALITY AND NON-DISCLOSURE

10.1 Certain Information Regarding Satellite Delivery Services. Except as
otherwise permitted hereunder and for disclosures required by a court or
Governmental Entity, each party hereby agrees not to disclose to third parties
(without the prior written consent of the other party) the material terms and
conditions of this Agreement (including but not limited to the prices, payment
terms and schedules), and all information provided to MSV LP and MSV Canada
related to the design and performance characteristics of the MSV-2 Satellite,
and any subsystems or components thereof. Notwithstanding the foregoing, MSV LP
may disclose the MSV-2 Performance Specifications to its third party vendors,
contractors, and those providing services relating to the MSV-2 Satellite and to
its customers. In addition, disclosure, on a need to know and confidential
basis, either party is permitted, subject to the restrictions of the Satellite
Construction Contract, to its principals, auditors, attorneys, investors,
lenders, insurance agents, underwriters, brokers, providers of satellite
operational services, and proposed and actual successors in interest.

10.2 Proprietary Information.

(a) To the extent that either party discloses to the other any other information
which it considers proprietary or which is proprietary information of a third
party, in written or tangible form, said party shall identify such information
as proprietary when disclosing it to the other party by marking it clearly and
conspicuously as proprietary information. Any proprietary disclosure to either
party, if made orally, shall be identified as proprietary information at the
time of disclosure, if the disclosing party wishes to keep such information
proprietary under this Agreement. Any such information disclosed under this
Agreement shall be used by the recipient thereof only in its performance under
this Agreement.

(b) Neither party shall be liable for the inadvertent or accidental disclosure
of such information marked as proprietary, if such disclosure occurs despite the
exercising of the same degree of care as the receiving party normally takes to
preserve and safeguard its own proprietary information (but not less than
reasonable care) or if such information (a) is or becomes lawfully available to
the public from a source other than the receiving party before or during the
period of this Agreement, (b) is released in writing by the disclosing party
without restrictions, (c) is lawfully obtained by the receiving party from a
third party or parties without obligation of confidentiality, (d) is lawfully
known by the receiving party prior to such disclosure and is not subject to any
confidentiality obligations, or (e) is at any time lawfully developed by the
receiving party completely independently of any such disclosure or disclosures
from the disclosing party.



--------------------------------------------------------------------------------

(c) In addition, neither party shall be liable for the disclosure of any
proprietary information which it receives under this Agreement pursuant to
judicial action or decree, or pursuant to any requirement of any Governmental
Entity or any agency or department thereof, having jurisdiction over such party,
provided that in the reasonable opinion of counsel for such party such
disclosure is required, and provided further that such party, to the extent
reasonably practical, shall have given the other party notice prior to such
disclosure.

10.3 Survival. The provisions of this Section 10 are in addition to, and not in
lieu of, any agreements of the parties regarding confidentiality executed by the
parties on or before the date hereof and shall survive expiration or termination
of this Agreement indefinitely.

11. TERMINATION

11.1 Termination Rights. Either party may terminate this Agreement prior to the
transfer of title to the MSV-2 Satellite to MSV Canada, by giving the other
party written notice thereof in the event:

(a) the other party materially breaches this Agreement and fails to cure such
breach within thirty (30) days after receipt of written notice thereof (except
that, (i) if the breaching party fails to pay amounts due hereunder, such cure
period shall be reduced to twenty (20) days for the second and subsequent
failures to pay in any one calendar year, and (ii) in the case of a non-payment
breach, if the nature of the breach does not reasonably allow a cure within
thirty (30) days, if a party commences cure activities within thirty (30) days,
it shall be allowed up to ninety (90) days to complete the cure if reasonably
required under the circumstances);

(b) the other party becomes insolvent or the subject of insolvency proceedings,
including without limitation if the other party is judicially declared insolvent
or bankrupt, or if any assignment is made of the other party’s property for the
benefit of its creditors or if a receiver, conservator, trustee in bankruptcy or
other similar officer is appointed by a court of competent jurisdiction to take
charge of all or any substantial part of the other party’s property, or if a
petition is filed by or against the other party under any provision of the
Bankruptcy Act (Canada) or Bankruptcy Code (U.S.) now or hereafter enacted, and
such proceeding is not dismissed within sixty (60) days after filing, or if a
petition is filed by the other party under any provision of the Bankruptcy Act
(Canada) or the Bankruptcy Code (U.S.) now or hereinafter enacted; or

(c) there is a Total Loss of the MSV-2 Satellite unless MSV Canada proceeds with
a Replacement Satellite as contemplated in the Capacity Lease Agreement.

(d) For the avoidance of doubt, MSV LP shall not be in breach of this Agreement
for any failure or delay in performance by MSV LP’s vendors, subject to MSV LP’s
obligation to use commercially reasonable efforts to perform Program Management
in connection therewith.



--------------------------------------------------------------------------------

11.2 Survival. The provisions of Sections 8, 9, 10, and 13 hereof shall survive
the termination of this Agreement indefinitely.

12. DISPUTE RESOLUTION

12.1 Best Efforts to Settle Disputes. In the event of any dispute, claim,
question or difference arising out of or relating to this Agreement or any
breach hereof, the parties hereto shall use reasonable efforts to settle such
dispute, claim, question or difference. To give effect to the foregoing the
parties shall consult and negotiate with each other, in good faith and
understanding of their mutual interests, to reach a just and equitable solution
satisfactory to all parties.

12.2 Mediation. If a dispute arising out of this Agreement cannot be settled
amicably through negotiation, then the parties agree that either party may
submit the dispute to mediation upon written notice to the other party. The cost
of mediation shall be borne equally by the parties.

12.3 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach, termination or validity thereof, which is not resolved
pursuant to Sections 12.1 or 12.2 hereof, shall be determined by binding
arbitration administered by the American Arbitration Association in accordance
with its then-current Commercial Arbitration Rules and Supplementary Procedures
for Large, Complex Disputes, and judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The number
of arbitrators shall be three (3). Within fifteen (15) days after the
commencement of arbitration, each party shall select one (1) person to act as an
arbitrator and the two (2) selected shall select a third arbitrator within ten
(10) days of their appointment. If the arbitrators selected by the parties are
unable or fail to agree upon a third arbitrator within twenty (20) days after
the commencement of the arbitration, the third arbitrator shall be selected by
the American Arbitration Association. The place of arbitration shall be New York
City, New York USA. The language of the arbitration shall be English. The
arbitrators shall have no authority to award punitive or other damages not
measured by the prevailing party’s actual damages. In furtherance and without
limitation of the foregoing, the arbitrators shall not award consequential
damages in any arbitration initiated under this Section 12.3. The arbitrators
shall award to the prevailing party, in addition to any other money damages
awarded, its reasonable costs, including reasonable attorneys’ fees, in
successfully bringing or defending against such arbitration. The award of the
arbitrators shall be in writing, shall be signed by a majority of the
arbitrators, and shall be accompanied by a reasoned opinion, including findings
of fact, the reasons for the disposition of each claim, and a breakdown of any
monetary award as to specific claims (if applicable). Except as may be required
by law, neither a party nor an arbitrator may disclose the existence, content,
or results of any arbitration hereunder without the prior written consent of
both parties. Notwithstanding the foregoing, the request by either party for
equitable relief, including without limitation preliminary or permanent
injunctive relief, shall not be subject to arbitration under this Section 12.3,
and may be adjudicated before any court of competent jurisdiction.



--------------------------------------------------------------------------------

13. GENERAL PROVISIONS

13.1 Restrictions on Authority. Neither party shall have the legal right or
authority to bind the other party, nor to make any representation, promise or
agreement in the name of or on account of the other party. Nothing in this
Agreement shall be construed as constituting one party as an agent of the other
party.

13.2 Force Majeure. If a Force Majeure Event under this Agreement has occurred
and is continuing, then the performance obligations of the party directly
affected by such Force Majeure Event under this Agreement shall be tolled for
the duration of such Force Majeure Event and such party shall not be liable to
the other by reason of any delay or failure in performance of this Agreement
which arises out of such Force Majeure Event; provided that the party directly
affected by such Force Majeure Event shall promptly take and continue to take
all reasonable actions to abate such Force Majeure Event as soon as possible. If
a payment is made late as a result of a Force Majeure Event (e.g., unscheduled
closure of the banking settlement system), then interest at 30-day LIBOR shall
be compounded monthly and paid from the due date until the date actually paid. A
“Force Majeure Event” means acts of God, acts of the other party, acts of
government authority, strikes or other labour disturbances, or any other cause
beyond the reasonable control of that party, including, without limitation, any
failure or delay.

13.3 No Implied Licence. Except to the extent that the MSV-2 Satellite and
associated equipment are to be delivered so as to allow them to be used for
their intended purpose, or as otherwise set forth to the contrary in this
Agreement, the provision of services or the conveying of any information under
this Agreement shall not convey any licence by implication, estoppel or
otherwise, under any patents or other intellectual property rights of MSV LP or
MSV Canada, and their Affiliates, contractors and vendors (including Satellite
Vendor).

13.4 Consents, Approvals. Wherever in this Agreement the action of one party
shall be subject to the approval or consent of the other party, such consent or
approval shall not be unreasonably withheld, conditioned, or delayed.

13.5 Intended Third Party Beneficiary; No Third-Party Rights; No Fiduciary
Relationship. This Agreement does not, is not intended to, and shall not be
deemed or construed by the parties or by any third party to confer any
enforceable rights or remedies on, or create any obligations or interests in,
any person other than the signatories to this Agreement; or to create the
relationship of principal and agent, partnership or joint venture or any other
fiduciary relationship or association among the signatories to this Agreement.

13.6 No Waiver; Remedies Cumulative. No waiver, alteration, or modification of
any of the terms of this Agreement will be binding unless in writing and signed
by all parties. All remedies and rights hereunder and those available in law or
in equity shall be cumulative and the exercise by a party of any such right or
remedy shall not preclude the exercise of any other right or remedy available
under this Agreement in law or in equity.

 



--------------------------------------------------------------------------------

13.7 Costs and Legal Fees. In any action brought with respect to this Agreement
by one party hereto against the other party hereto, in addition to any other
money damages awarded by a court of competent jurisdiction, the prevailing party
shall be entitled to recover from the other party its reasonable costs,
including reasonable legal fees, in successfully bringing or defending against
such action.

13.8 Governing Law and Exclusive Jurisdiction. This Agreement shall be governed
by and interpreted in accordance with the laws of the State of New York and the
laws of the United States of America applicable therein, without giving effect
to conflict of law principles.

13.9 Specific Performance. Each party recognizes that any material breach of the
terms of this Agreement would give rise to irreparable harm to the other party
for which money damages would not be an adequate remedy, and accordingly agrees
that, any term of this Agreement to the contrary notwithstanding, in addition to
all other remedies available to it, each party shall be entitled to enforce the
terms of this Agreement by a decree of specific performance against the other
party, in each case without the necessity of proving the inadequacy of money
damages. Such remedy shall not be deemed the exclusive remedy for breach of this
Agreement, but shall be in addition to all other remedies that a party may have
at law, in equity, under contract or otherwise.

13.10 Headings; Severability. All titles and headings in this Agreement are for
reference purposes only; they will not affect the meaning or construction of the
terms of this Agreement. If any part or parts of this Agreement are held to be
invalid, the remaining parts of the Agreement will continue to be valid and
enforceable.

13.11 Assignment. Any assignment or transfer of any rights or obligations in
whole or in part under this Agreement by MSV Canada or MSV LP is subject to the
prior written approval of the other, which approval may be unreasonably denied
or withheld.

13.12 Publicity. Neither party shall in any way or in any form publicize or
advertise in any manner this Agreement or the Satellite Delivery Services to be
provided pursuant to this Agreement without the express written approval (which
shall not be unreasonably withheld, conditioned or delayed) of the other party,
obtained in advance, for each item of advertising or publicity. The foregoing
prohibition shall include but not be limited to news releases, letters,
correspondence, literature, promotional materials or displays of any nature or
form. Each request for approval hereunder shall be submitted in writing to the
representative designated in writing; and approval, in each instance, shall be
effective only if in writing and signed by said representative. Nothing herein
shall prevent either party from providing Industry Canada, or any other
Governmental Entity, information concerning this Agreement as required by law or
in response to a request for information by such Governmental Entity, provided
that the party providing such information shall have given the other party
notice, to the extent reasonably practical, prior to such disclosure.

13.13 Currency. All monetary amounts in this Agreement are expressed in U.S.
dollars and shall be paid in U.S. dollars.



--------------------------------------------------------------------------------

13.14 Notices. Any notice required or permitted to be given hereunder shall be
in writing and shall be sent by facsimile transmission, or by first class
certified mail, postage prepaid, or by overnight courier service, charges
prepaid, to the party to be notified, addressed to such party at the address set
forth below, or sent by facsimile to the fax number set forth below, or such
other address or fax number as such party may have substituted by written notice
to the other party. The sending of such notice with confirmation of receipt
thereof (in the case of facsimile transmission) or receipt of such notice (in
the case of delivery by mail or by overnight courier service) shall constitute
the giving thereof.

If to be given to MSV LP:

10802 Parkridge Blvd.

Reston VA, 20191-4334

Attention: Sr. Vice- President, General Counsel

If to be given to MSV Canada:

1601 Telesat Court

Ottawa, ON K1B 2B9

Attention: Corporate Secretary

13.15 Entire Agreement. This Agreement contains the entire and exclusive
understanding between the parties concerning the subject matter hereof and
supersedes all prior communications and understandings between them relative to
the subject matter hereof. To the extent that any Attachment may be inconsistent
with the text of the Agreement, the text of the Agreement shall control.

13.16 Agreement Binding. This Agreement shall be binding upon and shall enure to
the benefit of MSV Canada and MSV LP and their respective successors and
permitted assigns.

13.17 Further Assurances. The parties agree to execute all further documents and
perform such further acts as may reasonably be required to effect the purpose
and intent of this Agreement and to carry out its provisions.

13.18 Covenant of Good Faith. Each party agrees that, in respect to dealings
with the other party under or in connection with this Agreement, it shall act in
good faith.

13.19 Export Compliance.

(a) The parties acknowledge that MSV LP is a U.S. company, MSV Canada is a
Canadian company, and Satellite Vendor is a U.S. company. Information, goods,
and services exchanged under this Agreement may be subject to U.S. export
control laws and regulations, such as the ITAR or the EAR as well as to Canadian
export control laws and regulations, including the Defence Production Act. The
parties agree that, notwithstanding any other provision of this Agreement that
may be to the contrary, information, goods and services subject to such export
control laws and regulations shall not be delivered, disclosed or transferred to
a third party in any manner without

 



--------------------------------------------------------------------------------

complying with all applicable U.S. or Canadian export control laws and
regulations. MSV Canada acknowledges and agrees that the obligations of MSV LP
to provide information, goods and services to MSV Canada pursuant to this
Agreement or in the course of providing the Satellite Delivery Services
hereunder, shall be subject, at all times, to strict compliance by MSV LP and
MSV Canada with such U.S. export control laws and regulations.

(b) MSV LP and MSV Canada shall collaborate in developing and executing the
appropriate requests for information in such a manner so as to allow MSV Canada
the maximum legally-compliant access to such information. To this end, MSV LP
shall timely apply for and use reasonable and diligent efforts to obtain, and/or
give directions to the Satellite Vendor to timely apply for and obtain, all
governmental approvals that are required in order to ensure that MSV Canada can
receive the MSV-2 Satellite and the MSV-2 Deliverables in accordance with this
Agreement, and that MSV Canada at all times (for clarity, during development and
construction of the MSV-2 Satellite and during the useful life of the MSV-2
Satellite), is provided with the maximum legally-compliant access to all
information pertaining to the MSV-2 Satellite and the MSV-2 Deliverables. MSV
Canada shall use commercially reasonable efforts to assist MSV LP in the
preparation and prosecution of any applications for such approvals. MSV LP shall
at all times use reasonable and diligent efforts to give effect to the intent of
this provision and to ensure that MSV Canada is provided with all relevant
information relating to the design, development, construction and operation of
the MSV-2 Satellite and the MSV-2 Deliverables to the fullest extent possible
under applicable export control laws and regulations thereunder.

14. CONDITION TO EFFECTIVENESS

14.1 Consents and Authorizations. This Agreement shall not become effective
unless and until U.S. State Department authorizations, including U.S.
Congressional certification as required under U.S. International Trade in Arms
Regulations (“ITAR”) Section 123.15, to permit the license to export the MSV-2
Satellite and the ITAR-controlled MSV-2 Deliverables to MSV Canada.

[Remainder of page intentionally left blank. Next page is the signature page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
Effective Date.

 

MOBILE SATELLITE VENTURES (CANADA)
INC. By:  

/s/ Elizabeth Creary

Name:   Elizabeth Creary Title:   Secretary

 

MOBILE SATELLITE VENTURES LP, By

Mobile Satellite Ventures GP Inc., its General
Partner

By:  

/s/ Randy Segal

Name:   Randy Segal Title:   Senior Vice President & General Counsel

[Signature page to Satellite Delivery Agreement.]